Case 6:20-cv-00958-ADA Document 1-3 Filed 10/14/20 Page 1 of 11




                Exhibit A
5/29/2020             Case 6:20-cv-00958-ADA      Document
                                        Specs | OnePlus            1-3
                                                        8 Pro | Lead      Filed- OnePlus
                                                                     with Speed  10/14/20(UnitedPage
                                                                                                States) 2 of 11





    OnePlus 8 Pro          OnePlus 8                                Overview      Specs      OxygenOS             Buy now



               Phone     New          Store   New      About        Support         Community           Find a store




                                                                                                                   
                                                    OnePlus 8 Pro
                                                    + Compare with OnePlus 8




                                                         Glacial Green
                                                        Ultramarine Blue
                                                           Onyx Black




                                      Height: 165.3 mm
Dimensions                            Width: 74.3 mm
                                      Thickness: 8.5 mm
                                      Weight: 199g
https://www.oneplus.com/8-pro/specs                                                                                         1/10
5/29/2020             Case 6:20-cv-00958-ADA      Document
                                        Specs | OnePlus            1-3
                                                        8 Pro | Lead      Filed- OnePlus
                                                                     with Speed  10/14/20(UnitedPage
                                                                                                States) 3 of 11


    OnePlus 8 Pro          OnePlus 8                                Overview      Specs      OxygenOS              Buy now




Display                               Parameters
                                      Size: 6.78 inches(The corners of the
                                      screen are within a standard
                                      rectangle. Measured diagonally, the
                                      screen size is 6.78 inches in the full
                                      rectangle and 6.55 inches accounting
                                      for the rounded corners.)
                                      esolution: 3168 x 1440 pixels 513
                                      ppi
                                      Aspect atio: 19.8:9
                                      Type: Fluid AMOLED
                                      Support sGB, Display P3                                     6.78 inches
                                      Cover Glass: 3D Corning® Gorilla®
                                      Glass



                                      Features
                                      Adaptive Display
                                      Vibrant Color Eﬀect Pro
                                      Motion Graphics Smoothing
                                      eading Mode
                                      Night Mode




Performance Operating System: OxygenOS based
            on Android™ 10
                                      CPU: Qualcomm® Snapdragon™ 865
                                      5G Chipset: X55
                                      GPU: Adreno 650
                                                                                                                  865
                                      AM: 8GB/12GB LPDD5
                                      Storage: 128GB/256GB UFS 3 0 2-
https://www.oneplus.com/8-pro/specs                                                                                          2/10
5/29/2020        Case 6:20-cv-00958-ADA       Document
                                    Specs | OnePlus            1-3
                                                    8 Pro | Lead      Filed- OnePlus
                                                                 with Speed  10/14/20(UnitedPage
                                                                                            States) 4 of 11
                          Storage: 128GB/256GB UFS 3.0 2
    OnePlus 8 Pro  OnePlusLANE
                           8                                  Overview        Specs       OxygenOS            Buy now
                          Battery: 4510 mAh (non-removable)
                          Warp Charge 30T Fast Charging
                          (5V/6A)
                          30W Wireless Charging




Camera                                ear camera - Main
                                      Sensor: Sony IMX689
                                      Megapixels: 48
                                      Pixel Size: 1.12 µm/48M; 2.24 µm (4 in
                                      1)/12M
                                      Lens Quantity: 7P
                                      OIS: Yes
                                      EIS: Yes
                                      Aperture: f/1.78



                                      Telephoto Lens
                                      Megapixels: 8
                                      Pixel Size: 1.0µm
                                      OIS: Yes
                                      Aperture: f/2.44



                                      Ultra Wide Angle Lens
                                      Megapixels: 48
                                      Aperture: f/2.2
                                      Field of View: 120°



                                      Color Filter Lens
                                      Megapixels: 5
                                      Aperture: f/2.4



https://www.oneplus.com/8-pro/specs                                                                                     3/10
5/29/2020             Case 6:20-cv-00958-ADA      Document
                                        Specs | OnePlus            1-3
                                                        8 Pro | Lead      Filed- OnePlus
                                                                     with Speed  10/14/20(UnitedPage
                                                                                                States) 5 of 11

                                      Flash
    OnePlus 8 Pro          OnePlus 8                                Overview      Specs      OxygenOS             Buy now
                                      Dual LED Flash



                                      Zoom
                                      3× hybrid zoom



                                      Autofocus
                                      Multi Autofocus ( All pixel omni-
                                      directional PDAF+LAF+CAF)



                                      Video
                                      4K video at 30/60 fps
                                      1080P video at 30/60 fps
                                      Super Slow Motion: 720p video at
                                      480 fps, 1080p video at 240fps
                                      Time-Lapse: 1080P 30fps, 4k 30fps
                                      Video Editor



                                      Features
                                      CINE aspect ratio video recording,
                                      Video HD, Cat&Dog face detect &
                                      focus, UltraShot HD, Nightscape,
                                      Super Micro, Portrait, Pro Mode,
                                      Panorama, AI Scene Detection, AW
                                      Image, Audio Zoom, Audio 3D



                                      Front Camera
                                      Sensor: Sony IMX471
                                      Megapixels: 16
                                      Pixel Size: 1.0 µm
                                      EIS: Yes
                                      Autofocus: Fixed Focus
                                      Aperture: f/2.45



                                      Video
                                      1080p video at 30fps
                                      Time-Lapse
https://www.oneplus.com/8-pro/specs                                                                                         4/10
5/29/2020             Case 6:20-cv-00958-ADA      Document
                                        Specs | OnePlus            1-3
                                                        8 Pro | Lead      Filed- OnePlus
                                                                     with Speed  10/14/20(UnitedPage
                                                                                                States) 6 of 11
                               Time Lapse
    OnePlus 8 Pro          OnePlus 8                                Overview      Specs      OxygenOS             Buy now

                                      Features
                                      Face Unlock, HD, Screen Flash,
                                      Face etouching




Connectivity                          LTE/LTE A
                                      4×4 MIMO, Supports up to DL Cat 18 / UL Cat 13(1.2Gbps / 150Mbps),
                                      depending on carrier support



                                      Band
                                      GSM：GSM850、GSM900、GSM1800、GSM1900
                                      WCDMA：B1、B2、B4、B5、B8、B9、B19
                                      CDMA：BC0、BC1、BC10
                                      LTE FDD：B1, 2, 3, 4, 5, 7, 8, 12, 13, 17, 18, 19, 20, 25, 26, 28, 29, 30, 66, 71
                                      LTE TDD：B34, 38, 39, 40(oaming), 41, 46, 48
                                      5G: n2, n5, n66, n41, n71
                                      MIMO：LTE: B2, 4, 7, 25, 66, 41, 48 N: n2, n66, n41
                                      （Note: Actual network and frequency band usage depends on local
                                      operator deployment.）



                                      Wi-Fi
                                      IEEE 802.11 a/b/g/n/ac/ax, 2.4G+5G, 2x2 MIMO



                                      Bluetooth
                                      Bluetooth 5.1, support aptX & aptX HD & LDAC & AAC & SBC



                                      NFC
                                      NFC enabled

https://www.oneplus.com/8-pro/specs                                                                                         5/10
5/29/2020             Case 6:20-cv-00958-ADA      Document
                                        Specs | OnePlus            1-3
                                                        8 Pro | Lead      Filed- OnePlus
                                                                     with Speed  10/14/20(UnitedPage
                                                                                                States) 7 of 11


    OnePlus 8 Pro          OnePlus 8                                 Overview     Specs      OxygenOS             Buy now
                                      Positioning
                                      GPS (L1+L5 Dual Band), GLONASS, Galileo (E1+E5a Dual Band), Beidou, A-
                                      GPS


                                       Check carrier compatibility




                                      In-display Fingerprint Sensor
Sensors                               Accelerometer
                                      Electronic Compass
                                      Gyroscope
                                      Ambient Light Sensor
                                      Proximity Sensor
                                      Sensor Core
                                      Laser Sensor
                                      Flicker-detect sensor
                                      Front GB sensor




                                      USB 3.1 GEN1
Ports                                 Type-C
                                      Support standard Type-C earphone
                                      Dual nano-SIM slot




https://www.oneplus.com/8-pro/specs                                                                                         6/10
5/29/2020             Case 6:20-cv-00958-ADA      Document
                                        Specs | OnePlus            1-3
                                                        8 Pro | Lead      Filed- OnePlus
                                                                     with Speed  10/14/20(UnitedPage
                                                                                                States) 8 of 11


    OnePlus 8 Pro          OnePlus 8                                Overview      Specs      OxygenOS             Buy now

                                      Gestures and on-screen navigation support
Buttons                               Alert Slider




                                      Dual Stereo Speakers
Audio                                 Noise cancellation support
                                      Dolby Atmos®
                                      Audio 3D, Audio Zoom




Multimedia                            Audio Supported Formats
                                      Playback: MP3, AAC, AAC+, WMA, AM NB, AM WB, WAV, FLAC, APE,
                                      OGG, MID, M4A, IMY, AC3, EAC3, EAC3-JOC, AC4
                                      ecording: WAV, AAC, AM



                                      Video Supported Formats
                                      Playback: MKV, MOV, MP4, H.265(HEVC), AVI, WMV, TS, 3GP, FLV, WEBM
                                      ecording: MP4



                                      Image Supported Formats
                                      Playback: JPEG、PNG、BMP、GIF、WEB、HEIF、HEIC、AW
                                      Output: JPEG, DNG




https://www.oneplus.com/8-pro/specs                                                                                         7/10
5/29/2020             Case 6:20-cv-00958-ADA      Document
                                        Specs | OnePlus            1-3
                                                        8 Pro | Lead      Filed- OnePlus
                                                                     with Speed  10/14/20(UnitedPage
                                                                                                States) 9 of 11


    OnePlus 8 Pro          OnePlus 8                                Overview      Specs      OxygenOS             Buy now




                                      OnePlus 8 Pro
In The Box                            Warp Charge 30 Power Adapter
                                      Warp Type-C Cable (Support USB 2.0)
                                      Quick Start Guide
                                      Welcome Letter
                                      Safety Information and Warranty Card
                                      LOGO Sticker
                                      Case
                                      Screen Protector
                                      SIM Tray Ejector




https://www.oneplus.com/8-pro/specs                                                                                         8/10
5/29/2020            Case 6:20-cv-00958-ADA      Document
                                       Specs | OnePlus           1-3with Filed
                                                       8 Pro | Lead      Speed - 10/14/20
                                                                                 OnePlus (UnitedPage
                                                                                                 States)10 of 11


    OnePlus 8 Pro          OnePlus 8                                Overview      Specs      OxygenOS              Buy now



                                      1. elevant product parameter descriptions have been addressed on the
Note                                  corresponding pages and will not be repeated here. For details, please
                                      refer to the speciﬁc instructions on each page;
                                      2. The weight of the phone is 199g, and the weight of the screen protector
                                      may add an additional 3g. The size and weight of the mobile phone may
                                      vary according to conﬁguration, manufacturing process and measurement
                                      method;
                                      3. The thickest section of the body is 8.99mm, and the thinnest section of
                                      the body is 8.5mm. The size and weight of the mobile phone may vary
                                      according to the conﬁguration, manufacturing process and measurement
                                      method, please refer to the actual situation;
                                      4. The corners of the screen are within a standard rectangle. Measured
                                      diagonally, the screen size is 6.78 inches in the full rectangle and 6.55
                                      inches accounting for the rounded corners.
                                      5. Due to the mobile phone system ﬁle occupying space (including Android
                                      system and pre-installed apps), the available memory capacity is less than
                                      this value. Storage capacity will vary based on software version and may
                                      vary from device to device;
                                      6. Photo pixels of diﬀerent camera modes may vary, please refer to the
                                      actual situation. Video pixels of diﬀerent shooting modes may also vary,
                                      please refer to the actual situation;
                                      7. The typical battery capacity is 4510mAh and actual performance may
                                      vary. The battery is not removable;
                                      8. *Single 5G SIM support only. Upgrade for 4G/5G and 4G/4G Dual SIM
                                      support will be implemented via OTA update. Please conﬁrm 5G network
                                      availability with your carrier.
                                      9. The USB 3.1 GEN1 function requires a data cable that supports USB 3.1
                                      GEN1 (non-standard conﬁguration, sold separately). The standard data
                                      cable supports USB 2.0;
                                      10. Product pictures and content on the page are for illustrative purposes o
                                      nly. The actual results (including but not limited to appearance, color, size)
                                      and the screen display content (including but not limited to background, UI,
                                      and picture) may vary. To experience the product in person, please visit an
                                      y of our retail and oﬄine stores: https://www.oneplus.com/retail;
                                      11. Numbers are theoretical, obtained under a controlled test environment
                                      (see each speciﬁc description) and provided by the supplier or the
                                      OnePlus laboratory. Actual performance may vary due to individual product
                                      diﬀerences, software versions, use conditions and environmental factors.
                                      Please refer to the actual experience;
                                      12. Due to the real-time changes in product batches and supply factors, in
                                      order to provide accurate information on product information,
                                      speciﬁcations, and product characteristics, OnePlus may adjust and revise
                                      the text descriptions, picture eﬀects, and other content on the above
                                      pages in real time to match the reality of the product performance,
                                      speciﬁcations, index, parts and other information; in the event that page
                                      modiﬁcations and adjustments are necessary, no special notice will be
                                      given.
https://www.oneplus.com/8-pro/specs                                                                                          9/10
5/29/2020            Case 6:20-cv-00958-ADA      Document
                                       Specs | OnePlus           1-3with Filed
                                                       8 Pro | Lead      Speed - 10/14/20
                                                                                 OnePlus (UnitedPage
                                                                                                 States)11 of 11


    OnePlus 8 Pro          OnePlus 8                                Overview      Specs      OxygenOS              Buy now




    Phones                       Accessories             Programs                 Support                   Company

    OnePlus 8 Pro                Cases &                 Education                Shopping                  About
                                 Protection              Program                  FAQs                      OnePlus
    OnePlus 8
                                 Power &                 Trade-in                 User Manuals              Community
    OnePlus 7T                   Cables                  Program
                                                                                  Software                  Careers
    OnePlus 6T                   Audio                   eferral                 Upgrade
                                                         Program                                            Press
                                 Bundles                                          epair
                                                         Aﬃliate                  Service
                                 Gear                    Program
                                                                                  Contact Us
                                                         Shot on
                                                         OnePlus

                                                         Financing




    +1 (833) 777-3633
    7x24 hours


     
        United States ( English / USD )

   Privacy Policy        User Agreement       Terms of Sales      Security Feedback       Site Map


    © 2013 - 2020 OnePlus. All ights eserved.




https://www.oneplus.com/8-pro/specs                                                                                          10/10
